DETAILED ACTION
Claim(s) 15-26 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer is improper. This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). The Double Patenting Rejections of the Non-Final Rejection mailed November 26, 2021 are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim(s) 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,849,126. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 15 of Instant Application 17/071,648
Claim 1 of US Patent No. 10,849,126 (Pat ‘ 126)
15. A communication method for a user equipment (UE), the communication method comprising:
1. A communication method implemented in a user equipment, the communication method comprising:
transmitting, to a base station, a first frequency block count indicating a max number of frequency blocks;

Receiving, from the base station, information for scheduling including uplink resource allocation information indicating two or more frequency blocks to be allocated to the UE for Physical Uplink Shared Channel (PUSCH) transmission 
Receiving, from a base station, resource allocation information indicating two or more resource blocks for the (PUSCH), and 
Transmitting, to the base station, a demodulation reference signal for use in demodulation of the PUSCH,
Transmitting, to the base station, a demodulation reference signal for use in demodulation of PUSCH, 
Wherein: a sequence of the demodulation reference signal matches a transmit bandwidth which consists of the two or more frequency blocks,
Wherein a sequence length of the demodulation reference signal matches a length of the two or more resource blocks, Wherein the two or more resource blocks are allocated to the user equipment
Each of the two or more frequency blocks consist of one or more consecutive resource blocks and
Wherein the two or more resource blocks consist of a plurality of sets of one or more consecutive resource blocks; and 
The two or more resource blocks are separated in frequency by at least one subcarrier that is not allocated to the UE
Wherein the plurality of sets of one or more consecutive resource blocks are separated in frequency by at least one subcarrier that is not allocated to the user equipment.


Claim 1 of Pat’126 differs from claim 15 of the Instant Application in that: Claim 1 of Pat’126 is silent on where the resource blocks comprise frequency resource blocks, and a (2) step of transmitting, to a base station, a first frequency block count indicating a max number of frequency blocks.
Despite these differences similar features have been seen in other prior art involving resource allocation for wireless networks. Zhao (US 2009/0268695) [Par. 56] teaches where resource blocks comprises frequency resource blocks, “[0056] As can be seen in the figures, all blocks in time adjacent TTIs are transmitted sequentially, one after the other. In addition, different blocks can also be transmitted at different sub-carriers over blocks of sub-carriers, which are contiguous or distributed in frequency, called resource blocks. For example, a resource block includes 24 sub-carriers. The total number of resource blocks depends on the bandwidth of operation of the system and the number of sub-carriers per resource block...”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of invention to further modify the resource allocation feature of Claim 1 of Pat’126 to arrive at where the resource blocks comprise frequency resource blocks, for benefit of providing resources for wireless communication in accordance with the LTE standard. 
The combined teachings of Pat ‘126 and Zhao further differ from claim 15 in that the combined teachings are silent on (2) step of transmitting, to a base station, a first frequency block count indicating a max number of frequency blocks. Despite these differences similar features have been seen in other prior art involving resource allocation for wireless networks. Shaheen (USPGPub No. 2006/0264217) [Par. 16] teaches where a UE transmits a, a capabilities message to a Radio Access Network (RAN), “[0016] In accordance with the present invention, a WTRU 202a-202d reports WTRU capabilities including E-UTRAN capabilities to the CN over the UMTS/GPRS RAN 214.”, where the capabilities indicates a  maximum (supported) frequency, “FIGS. 5A and 5B show the radio access capability IEs before and after being amended in accordance with the present invention. The radio access capability IEs report information concerning radio aspects of the WTRU to the CN. As shown in FIG. 5B, the radio access capability IE includes a new value 500 to report the multimode capabilities of the WTRU, (e.g., support of E-UTRAN and/or other technologies) to the CN. The new value 500 in the radio access capability IE carries all aspects of the E-UTRAN capabilities of the WTRU including supported technology, (e.g., orthogonal frequency division multiplexing (OFDM), orthogonal frequency division multiple access (OFDMA), wideband code division multiple access (WCDMA), or the like), supported bandwidth, (e.g., 5 MHz, 10 MHz, 15 MHz, 20 MHz, etc.), scalability, supported bit rates, quality of service (QoS) support, terminal type, (e.g., PDA, laptop, phone), memory size, screen size, processing power, or the like.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of the invention to further modify Claim 1 of Pat’126 to arrive at (2) step of transmitting, to a base station, a first frequency block count indicating a max number of frequency blocks, for a benefit of performing a wireless communication conforming to a E-UTRAN technology standard.

Allowable Subject Matter
Claim(s) 15-26 pending resolution of the Double Patenting rejection(s) set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476